855 F.2d 1492
UNITED STATES of America, Plaintiff-Appellant,v.Jerry Lee HARVEY, Defendant-Appellee.
No. 87-5051.
United States Court of Appeals,Eleventh Circuit.
Sept. 2, 1988.

Dexter W. Lehtinen, U.S. Atty., Miami, Fla., Thomas L. Fink, Sp. Atty., U.S. Dept. of Justice, Roger M. Olsen, Atty. Gen., Michael L. Paup, Chief, Appellate Section, Robert E. Lindsay, Alan Hechtkopf, Tax Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellant.
Leonard Alan Sands, Coconut Grove, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, and COX, Circuit Judges.


1
(Opinion July 14, 1988, 11th Cir., 1988, 848 F.2d 1547)

BY THE COURT:

2
A majority of the judges in active service on the court's own motion having determined to have this case reheard in banc,


3
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of October 17, 1988, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.